UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 24, 2015 HOPTO INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-21683 13-3899021 (State or Other Jurisdiction of Incorporation) Commission File Number (IRS Employer Identification No.) 51 E. Campbell Avenue, Suite 128 (former address 1919 S. Bascom Avenue, Suite 600) Campbell, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(800) 472-7466 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On September 24, 2015, hopTo Inc. (the "Company") held its 2015 Annual Meeting of Stockholders (the "Annual Meeting"). For more information about the proposals, see the Company’s Definitive Proxy Statement filed with the U.S. Securities and Exchange Commission on August 25, 2015 (the "Proxy Statement"), the relevant portions of which are incorporated herein by reference. At the Annual Meeting, stockholders representing 123,177,149 shares, or 83.1%, of the 148,176,045 shares of common stockoutstanding on the record date of August 19, 2015 were present in person or by proxy, constituting a quorum for the purposes of theAnnual Meeting. The voting results for the matters submitted to a vote of our stockholders at the Annual Meeting are as follows: 1.
